Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record shows the idler end having a housing having an external surface adapted to engage a roller tube, a bore having an outer bore portion, an inner bore portion, and a central bore portion connecting the outer bore portion to the inner bore portion along a common longitudinal axis, an internal partition, a passageway defining the bore portions and having an internal first shoulder separating the central bore portion from the inner bore portion, a fastener having a head configured to abut the first shoulder, a body in the central bore portion when the head abuts the first shoulder, a shaft having a pin portion for engagement with an end bracket of the roller blind, a receiver for passage through the central bore portion and for engagement with the fastener body, a second shoulder positioned between the pin portion and receiver and perpendicular to the shaft a biasing member/spring between an exterior face of a partition of the housing an the second shoulder to bias the pin away from the housing, the abutment of the head with the first shoulder when the receiver is engaged with the body limiting extension of the pin portion away from the housing, and a ring member surrounding the shaft and positioned between the second shoulder and biasing member/spring, the ring member in contact with the biasing member/spring on a first side and in contact with the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/